Case 6:20-cr-00123-WWB-DCI Document 31 Filed 01/06/21 Page 1 of 2 PageID 91




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                  ORLANDO DIVISION

  UNITED STATES OF AMERICA

                v.                          Case No. 6:20-cr-123-Orl-78DCI
                                                        (Forfeiture)

  KAVITA I. HARACK

                               ORDER OF FORFEITURE

         The defendant pled guilty to Counts One and Two of the Information which

  charges her with wire fraud, in violation of 18 U.S.C. § 1343, and the United

  States has established that the defendant obtained $604,637.25 in proceeds as a

  result of the offenses.

         The United States moves under 18 U.S.C. § 981(a)(1)(C), 28 U.S.C. §

  2461(c), and Rule 32.2(b)(2), Federal Rules of Criminal Procedure, Doc. 29, to

  forfeit the $604,637.25 in proceeds the defendant obtained as a result of her

  wire fraud offenses. The motion is GRANTED. The United States is entitled to

  forfeit the $604,637.25 in proceeds which the defendant obtained as a result of

  her participation in the wire fraud offenses.

         Because the proceeds were dissipated by the defendant, the United

  States may seek, as a substitute asset, pursuant to 21 U.S.C. § 853(p), forfeiture

  of any of the defendant’s property up to the amount of the proceeds the

  defendant obtained.
Case 6:20-cr-00123-WWB-DCI Document 31 Filed 01/06/21 Page 2 of 2 PageID 92




          Jurisdiction is retained to enter any order necessary for the forfeiture and

  disposition of any substitute asset and to address any third-party claim.

          DONE and ORDERED in Chambers, in Orlando, Florida on January 6,

  2021.




  Copies to: Attorneys of record
